Citation Nr: 1637543	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a left knee disability and assigned a 10 percent rating, effective November 6, 2006.  As there is no indication that the Veteran has filed a notice of disagreement with the RO's recent decision to grant service connection for scarring of the left knee, the issue of entitlement to a higher rating for orthopedic disability arising out of the left knee continues to be the sole matter for current appellate review.

In May 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  

In January 2010 and August 2011, the Board remanded this claim for additional development.

A March 2014 Board decision denied the Veteran's claim for an increased initial rating for a left knee disability.  The Veteran appealed the March 2014 Board decision the United States Court of Appeals for Veterans Claims (Court).  In February 2015, pursuant to a February 2015 Joint Motion for Remand, the Court issued an Order that vacated the Board's decision denying an increased initial rating for a left knee disability and remanded the claim to the Board for further proceedings.

The Board subsequently remanded the claim in August 2015 for further evidentiary development consistent with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2015 Joint Motion, the Veteran was provided with additional VA examination in December 2015 in order to obtain findings regarding the extent of motion in the left knee at the time of flare-ups and repeated use.  In this regard, the Board notes that the report from this examination reveals that such findings were obtained and considered by the December 2015 VA examiner.  However, it has since been held in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, there is no indication in the examination report that the examiner made an assessment of both active and passive motion of the left knee or the extent to which motion was affected by weight-bearing and nonweight-bearing, nor did it provide such findings in connection with the right knee.  Consequently, the Board finds that it has no alternative but to again remand this matter for further examination consistent with the holding in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Once again schedule the Veteran for a VA joints examination to determine the current level of severity of his left knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated studies and tests should be conducted, including X-rays and range of motion studies in degrees, and the results reported.  

The examiner should conduct a thorough orthopedic examination of the left knee and describe all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's left knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


